Citation Nr: 1724843	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Drew Early, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and V.G.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946 in the United States Army.  He died in January 2012, and the appellant is his surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appellant testified before the undersigned in August 2016.  A transcript of the hearing is of record. 

In November 2016, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in January 2012; the death certificate lists hypertension as a significant condition contributing to his death.  

2.  Resolving reasonable doubt in favor of the claimant, the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or aggravated his hypertension, which substantially contributed to his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD caused or aggravated his hypertension, which substantially contributed to his death.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Although there is evidence against the claim, two private physicians have opined that it is at least as likely as not that the Veteran's service-connected PTSD, and the medication used to treat his PTSD, caused or aggravated his hypertension, which substantially contributed to his death.  

Significantly, in his February 2017 medical opinion, Dr. J.B. discussed and provided medical journal articles indicating that individuals with PTSD have a higher risk of high blood pressure and that one of the listed side effects for Haldol is high blood pressure.  In formulating his opinion, the Dr. J.B. reviewed the Veteran's pertinent medical history, and relied on his own expertise, knowledge, and training.  In addition, the doctor supported his opinion with a clear and thorough rationale.  Thus, the Board finds that the February 2017 private nexus opinion is of significant probative value, and is the most persuasive opinion on the question of whether the Veteran's service-connected PTSD caused or aggravated his hypertension and substantially contributed to his death.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Appellant's favor, a grant of service connection for the cause of the Veteran's death is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


